Certiorari dismissed, January 11, 2010



                               UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 09-1664


LAUNEIL SANDERS; JANNETH SANDERS,

                   Plaintiffs - Appellants,

             v.

HENRY MCMASTER, State of South Carolina Authorized Agent,
Chief Law Enforcement Officer, SC Attorney General; TREY
GOWDY, State of South Carolina, SC 7th Solicitor; MARK
KITCHENS; DAVID INGALLS; DAVID ALFORD; PREPAID LEGAL, INC.,
Its Authorized Representative Counsel Berry, Quackenbush,
and Stuart,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:07-cv-03510-GRA)


Submitted:    July 23, 2009                   Decided:     July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Launeil Sanders, Janneth Sanders, Appellants Pro Se.      Mary
Frances G. Jowers, SOUTH CAROLINA ATTORNEY GENERAL’S OFFICE,
Columbia, South Carolina; Edwin Calhoun Haskell, III, SMITH &
HASKELL, Spartanburg, South Carolina; Christopher R. Antley,
DEVLIN & PARKINSON, PA, Greenville, South Carolina; David
Griffith Ingalls, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Launeil   and      Janneth       Sanders    appeal     the     district

court’s    order   accepting    the    recommendation        of   the    magistrate

judge and dismissing Sanders’ 42 U.S.C. § 1983 (2006) complaint

against Prepaid Legal, Inc and denying Sanders’ motion for leave

to file another complaint against Prepaid Legal, Inc.                      We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                        Sanders

v. McMaster, No. 7:07-cv-03510-GRA (D.S.C. May 27, 2009).                          We

dispense    with    oral    argument     because       the   facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3